DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rael et al (US 6,727,478) in view of Gerl (US 5,432,231) and Swayne et al (US 6,465,762).
Rael shows the structure claimed including an oven cavity (24), at least one broil heating element (36) or a bake heating element (32), a convection heating system including a convection fan (36) and a convection heating element (46), a controller (82) for controlling operation of the heating elements wherein the controller is configured to operate a mode having an initial pre-heat stage, which is shown by a beginning part of the pre-heat stage, an intermediate pre-heat stage, which is shown by an intermediate part of the pre-heat stage as shown in Figure 9, a post-heat stage, and the controller is configured to operate the heating elements during the initial pre-heat stage and the intermediate pre-heat stage wherein one or a plurality of heating elements and the convection fan are operated targeting a first target temperature during the intermediate pre-heat stage according to a cook/heat cycle and thereafter operating one or the plurality of heating elements targeting a second target temperature according to the cook/heat cycle. Rael further shows a common setpoint temperature including a desired heating temperature (e.g., 325° F) wherein the first and second target temperatures include temperatures that can be higher than the setpoint/desired temperature which is offset by a first offset (e.g.,15° F) and a second offset (e.g., 15° F) of the first target temperature and the second target temperature, respectively, from the common setpoint temperature. Also, see column 4, line 1 to column 5, line 10. But, Rael does not explicitly show that the first and second target temperatures are different from one another. 
Gerl shows it is known to operate an oven that includes a plurality of heating elements (OH, UH, and LH) wherein the oven can be set to a common setpoint temperature T1 (e.g., 200° C) wherein the heating elements (OH, UH, and LH) are operated to bring the preheat stage temperature to a first target temperature (T2) that is about 50° C offset/higher than the common setpoint temperature to rapidly bring about the desired setpoint temperature, and the oven is heated to a second target temperature in the post-heat stage wherein the second target temperature includes a temperature that can be higher than the setpoint temperature but is less than the first target temperature as illustrated in Figure 1.  
Swayne also shows it is known to operate the oven having a preheat stage and a post heat stage to subsequently bring the oven temperature to the common setpoint/desired temperature (e.g. 100° F) wherein the oven temperature of the preheat stage, including an intermediate stage, is heated and target to a first target temperature (e.g., 200° F) followed by a second target temperature (e.g. 105° F) which is different from the first target temperature. Also, see column 5, lines 13-47. 
In view of Gerl and Swayne, it would have been obvious to one of ordinary skill in the art to adapt Rael with the oven that operates the intermediate pre-heat stage having the first target temperature that is different from the second target temperature of the post heat stage so that the food can be predictably and effectively cooked within more defined cooking temperature range of the setpoint temperature as known in the art wherein the first target temperature and the second temperature are both higher than the common setpoint temperature that would have predictably and rapidly bring about the desired common setpoint oven temperature to predictably enhance the oven cooking operations.   
With respect to claims 2 and 3, Gerl and Swayne show that the first target temperature is higher than the second target temperature, and while Gerl and Swayne do not explicitly show that the first target temperature is 40°-70° F higher than the setpoint temperature, it would have been obvious to provide the first target temperature in the claimed range or in the other suitable range that allows the oven to rapidly bring about the desired setpoint temperature as Gerl and Swayne show it is known to use different first target temperatures for its respective cooking operations which can be arbitrarily set, lacking criticality. 
With respect to claim 6, Rael shows the controller including a user input (20) to set the common setpoint/desired temperature.  
With respect to claim 7, Rael shows the appliance claimed including the controller to operate in a mode having a first stage shown by the preheat stage, a second stage shown by the post heat stage wherein a first target temperature is targeted during the first stage and a second target temperature is targeted during the second stage, and Gerl and Swayne show the first target temperature and the second target temperature that are different in its respective stages by respective first and second offset from a common setpoint/desired temperature. The combination of Rael as modified by Gerl and Swayne would have allowed the food in the oven cavity that can be predictably and effectively cooked within more defined cooking temperature range of the setpoint temperature as known in the art as well as allow the oven to rapidly bring about the desired common setpoint oven temperature to predictably enhance the oven cooking operations.   
With respect to claims 8 and 14-16, Gerl and Swayne show that both the first target temperature and the second target temperature can be higher than the setpoint temperature wherein the first target temperature is higher than the second target temperature. 
With respect to claim 9, Rael shows the controller including a user input (20) to set the common setpoint/desired temperature.  
With respect to claim 10, Gerl and Swayne show the oven heated toward an initial preheat temperature in an initial/beginning stage prior to the first stage, which is after the initial stager, wherein the first target temperature is higher than the initial pre-heat temperature. 
Claims 4, 5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rael in view of Gerl and Swayne as applied to claims 1-3, 6-10 and 14-16 above, and further in view of Carbone et al (US 2004/0040950) and Barritt (U S6,812,433).
Rael in view of Gerl and Swayne shows the structure claimed except for the controller to continue the initial pre-heat stage for a pre-determined time limit and prompt insertion of food into the oven after expiration of the said pre-determined time limit.
Carbone shows an oven with a pre-heat stage that includes an initial preheat stage including a pre-heat time period that is fixed or predetermined wherein such time limit can also be extended to reach a desired/selected temperature. Also, see para 0051, and claim 32 and 33 of Carbone. 
Barritt shows it is known to provide an audible or visual indicator/display to alert or indicate if a certain temperature is reached for the user to place the food item in the oven cavity, and Barritt shows the prompt can be when the preheating stage has ended. Also see column 4, lines 27-38.
In view of Carbone and Barritt, it would have been obvious to one of ordinary skill in the art to adapt Rael, as modified by Gerl and Swayne, with the initial pre-heat stage that is continued for a pre-determined time limit that allows the oven to reach the pre-heat target temperature when upon the expiration time limit and reaching the desired temperature, the user is prompted to insert food in the oven to effectively cook the food therein as known in the art.
With respect to claim 5, Carbone teaches for the pre-determined time limit but does not explicitly show that such time limit can be 4.5 minutes. But, as Carbone teaches for setting a pre-determined or selected length of time, it would have been obvious to selected such time for the claimed range of 4.5 minutes or any other suitable time limit that can adequately and sufficient preheat the oven to bring the oven to the desired heating temperature. 
With respect to claims 11-13, Barritt shows prompting insertion of food upon reaching the preheating stage wherein the completion of the preheating stage includes the completion of an initial stage including a pre-defined time limit as taught by Carbone, and as Carbone teaches for setting a pre-determined or selected length of time, it would have been obvious to selected such time for the claimed range of 4.5 minutes or any other suitable time limit that can adequately and sufficient preheat the oven to bring the oven to the desired heating temperature. 
Claims 17, 18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rael et al (US 6,727,478) in view of Cavada et al (US2005/0173400) or Bouchard et al (US 2015/0099245), Gerl (US 5,432,231), and Swayne et al (US 6,465,762).
Rael shows the method claimed including an oven with a user selection (20) to activate a cooking mode and to receive a setpoint temperature, heating the oven to a first temperature from below the setpoint temperature (e.g., 325° F), heating the oven to a first overshoot temperature (15° F higher than the setpoint temperature) while operating a convection fan (36) and maintain the oven cavity at a second overshoot temperature which can be higher than the setpoint temperature. But, Rael does not show having food in the oven while the oven cavity is heated from below the setpoint temperature, and the second overshoot temperature that is different from the first overshoot temperature. 
Cavada shows that while it is conventionally known to bring an oven temperature to a desired/setpoint temperature before the food item is placed in the oven, the food can also be provided before having the oven temperature to reach the desired temperature that would reduce an inefficient use of energy and/or loss of time waiting for the oven to preheat. Also, see para [0014]. 
Bouchard also shows it is known for a user to inset the food in an oven before the oven reaches its set temperature wherein the oven can continue its heating process. Also, see para [0030].  
Gerl shows it is known to operate an oven that includes a plurality of heating elements (OH, UH, and LH) wherein the oven can be set to a setpoint temperature T1 (e.g., 200° C) wherein the heating elements (OH, UH, and LH) are operated to bring the oven cavity to a first overshoot temperature (T2) that is about 50° C offset/higher than the setpoint temperature to rapidly bring about the desired setpoint temperature in the oven cavity wherein the temperature of the oven cavity during a post-heat stage is operated in a second overshoot temperature that is higher than the setpoint temperature as illustrated in Figure 1.  
Swayne also shows it is known to operate the oven having at a setpoint/desired temperature (e.g. 100° F) wherein the oven cavity is heated to a first overshoot temperature (e.g., 200° F) followed by a second overshoot target temperature (e.g. 105° F) that is higher than the setpoint temperature. Also, see column 5, lines 13-47. 
In view of Cavada or Bouchard, Gerl, and Swayne, it would have been obvious to one of ordinary skill in the art to adapt Rael with the food that can be received in the oven before the oven temperature reach the set temperature as desired by the user which can reduce a cooking time or inefficient use of energy as known in the art wherein while the food is in the oven, the temperature can be heated to a first overshoot temperature as known in Gerl and Swayne which would predictably heat and crisp the food in the oven with the high first overshoot temperature and the oven cavity is maintained as the second overshoot temperature that would continue to heat  and fully cook the food as desired by the user.
With respect to claims 18 and 22, Gerl and Swayne show that the first overshoot temperature is higher than the second overshoot temperature. While Gerl and Swayne do not explicitly show that the first overshoot temperature is 40°-70° F higher than the setpoint temperature, it would have been obvious to provide the first overshoot temperature in the claimed range or in the other suitable range that allows the oven to rapidly bring about the desired setpoint temperature as Gerl and Swayne show it is known to use different first overshoot temperatures for its respective cooking operations which can be arbitrarily set, lacking criticality. 
	With respect to claims 23 and 24, Rael shows a plurality of heating elements while the heating the oven cavity to the first overshoot temperature and maintaining the oven cavity within or encompassing the second overshoot temperature, which can be different from the first overshoot temperature as taught by Gerl and Swayne.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rael in view of Cavada or Bouchard, Gerl, and Swayne as applied to claims 17, 18 and 22-24 above, and further in view of Carbone et al (US 2004/0040950) and Barritt (U S6,812,433).
Rael in view of Cavada or Bouchard, Gerl, and Swayne shows the method claimed except for prompting insertion of food into the oven after expiration of a predetermined time limit. 
Carbone shows an oven with a heating stage having a heating time that is fixed or predetermined wherein such time limit can also be extended to reach a desired/selected temperature. Also, see para 0051, and claim 32 and 33 of Carbone. 
Barritt shows it is known to provide an audible or visual indicator/display to alert or indicate if a certain temperature is reached for the user to place the food item in the oven cavity, and Barritt shows the prompt can be when a certain heating stage has ended. Also see column 4, lines 27-38.
In view of Carbone and Barritt, it would have been obvious to one of ordinary skill in the art to adapt Rael, as modified by of Cavada or Bouchard, Gerl, and Swayne, with the heating period having a pre-determined time limit that allows the oven to reach a particular temperature when upon the expiration time limit and reaching the particular temperature, the user is prompted to insert food in the oven to effectively cook the food therein as known in the art.
With respect to claim 21, Carbone teaches for the predetermined time limit but does not explicitly show that such time limit can be 4.5 minutes. But, as Carbone teaches for setting a pre-determined or selected length of time, it would have been obvious to selected such time for the claimed range of 4.5 minutes or any other suitable time limit that can adequately and sufficient preheat the oven to bring the oven to the temperature desired by the user.  
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/22/23 have been fully considered but they are not persuasive. 
Regarding Rael, the applicant argues that the alleged target temperatures with the offsets are merely upper and lower control-temperature limits for hysteresis control wherein the claimed target temperature is the intended temperature at which the oven is maintained over time for cooking. It is noted that the offset (e.g., 15° F) is set, and as the offset is being set at 15° from the common setpoint temperature, Rael teaches for the first target temperature and the second target temperature which are targeted during the cooking operation wherein if not so, the temperatures would continue to rise without limit, i.e., without being targeted. Thus, the applicant’s arguments are not deemed persuasive.  
Regarding Gerl and Swayne, the applicant also similarly argues that temperature limits shown in Gerl and Swayne are due to a hysteresis temperature control and not for claimed targeted temperatures. This argument is not deemed persuasive since as Gerl and Swayne show the temperatures that are controlled within the limit, the temperatures would have the targeted temperature as shown in Rael wherein if not targeted, the temperatures would continue to rise, i.e., without limit that would be detrimental to cooking operations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761